     Case 2:20-cv-04063-CJC-GJS Document 14 Filed 07/13/20 Page 1 of 5 Page ID #:190




 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11                                               ) Case No.: CV 20-04063-CJC(GJSx)
      RADE RADAKOVICH,                           )
12                                               )
                                                 )
13
                  Plaintiff,                     )
                                                 )
14
            v.                                   )
                                                 )
15                                               ) ORDER DENYING PLAINTIFF’S
      JAGUAR LAND ROVER NORTH                    ) MOTION TO REMAND [Dkt. 9]
16                                               )
      AMERICA, LLC and DOES 1-50,                )
17                                               )
                                                 )
18                Defendants.                    )
                                                 )
19                                               )
                                                 )
20                                               )
21

22    I. INTRODUCTION & BACKGROUND
23

24          In October 2019, Plaintiff Rade Radakovich filed this suit against Defendants
25    Jaguar Land Rover North America, LLC (“Jaguar”), Carwell, LLC (doing business as
26    Jaguar Land Rover South Bay, hereinafter “Jaguar South Bay”), and unnamed Does in
27    San Luis Obispo County Superior Court. (Dkt. 1-1 [Complaint, hereinafter “Compl.”].)
28    Plaintiff leased a vehicle manufactured by Jaguar from Jaguar South Bay in March 2019.

                                                 -1-
     Case 2:20-cv-04063-CJC-GJS Document 14 Filed 07/13/20 Page 2 of 5 Page ID #:191




 1    (Id. ¶ 5.) In the Complaint, Plaintiff alleges that the vehicle suffers from various defects
 2    related to the seats, air conditioning, and entertainment system and that Jaguar and Jaguar
 3    South Bay failed to make necessary repairs. (Id. ¶¶ 9–10.) Plaintiff asserts a single cause
 4    of action for violation of the Song-Beverly Consumer Warranty Act (“Song-Beverly
 5    Act”). (See id.) He seeks actual damages of at least $20,000 and approximately
 6    $250,000 in civil penalties. (Id. at 5.)
 7

 8           On April 1, 2020, while the action was pending in San Luis Obispo County
 9    Superior Court, Plaintiff voluntarily dismissed Jaguar South Bay. (Dkt. 1-4 [Request for
10    Dismissal].) On May 1, 2020, Jaguar removed to this Court, invoking diversity
11    jurisdiction. (Dkt. 1 [Notice of Removal, “hereinafter NOR”].) Now before the Court is
12    Plaintiff’s motion to remand. (Dkt. 9; Dkt. 9-1 [Points and Authorities, hereinafter
13    “Mot.”].) For the following reasons, the motion is DENIED.1
14

15    II. LEGAL STANDARD
16

17           A defendant may remove a civil action filed in state court to a federal district court
18    if the federal court would have had original jurisdiction over it. 28 U.S.C. § 1441.
19    Federal courts have diversity jurisdiction over cases between completely diverse parties
20    that involve an amount in controversy exceeding $75,000. 28 U.S.C. § 1332. Principles
21    of federalism and judicial economy require courts to “scrupulously confine their
22    [removal] jurisdiction to the precise limits which [Congress] has defined.” See Shamrock
23    Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to be more
24    jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333
25    F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The party removing the
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for July 20, 2020, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 2:20-cv-04063-CJC-GJS Document 14 Filed 07/13/20 Page 3 of 5 Page ID #:192




 1    action to federal court bears the burden of establishing that the district court has subject
 2    matter jurisdiction over the action, and the removal statute is strictly construed against
 3    removal jurisdiction. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
 4

 5    III. DISCUSSION
 6

 7           Plaintiff argues that Jaguar has not properly established complete diversity of
 8    citizenship, as required by 28 U.S.C. § 1332(a).2 In the Notice of Removal, Jaguar
 9    asserts that it is a single-member limited liability company incorporated in Delaware with
10    its principal place of business in New Jersey. (NOR ¶ 14.) Jaguar’s sole member is
11    Jaguar Land Rover Limited, a British company. (Id.) Plaintiff does not challenge these
12    allegations and apparently concedes that Jaguar is a citizen of Delaware, New Jersey, and
13    Britain.
14

15           Instead, Plaintiff argues that Jaguar has not carried its burden of establishing that
16    he is a California citizen, as alleged in the Notice of Removal. Puzzlingly, Plaintiff does
17    not claim to be a citizen of some state other, nor does he offer any evidence regarding his
18    citizenship. Instead, his motion rests entirely on the argument that Jaguar cannot provide
19    sufficient evidence of his California citizenship. Although Jaguar submitted several
20    items of evidence in support of its opposition, (Dkt. 12 [hereinafter “Opp.”]), Plaintiff
21    declined to file a reply brief. The Court is unimpressed by Plaintiff’s gambit and finds
22    that Jaguar has carried its burden of establishing complete diversity.
23

24           “A defendant seeking to remove a case to a federal court must file in the federal
25    forum a notice of removal ‘containing a short and plain statement of the grounds for
26

27
      2
       Although his motion makes passing reference to the amount in controversy requirements, Plaintiff does
28    not seriously dispute that it is satisfied—indeed, the Complaint expressly seeks at least $250,000 in
      penalties and damages. (Compl. at 5.)
                                                       -3-
     Case 2:20-cv-04063-CJC-GJS Document 14 Filed 07/13/20 Page 4 of 5 Page ID #:193




 1    removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014)
 2    (quoting 28 U.S.C. § 1446(a)). These allegations are accepted if made in good faith. Id.
 3    However, if the allegations in the notice of removal are challenged “in any appropriate
 4    manner, [the removing party] must support them by competent proof.” Gaus, 980 F.2d at
 5    567 (quoting McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189 (1936));
 6    see also Dart Cherokee, 574 U.S. at 89 (“Evidence establishing the amount is required by
 7    § 1446(c)(2)(B) only when the plaintiff contests, or the court questions, the defendant’s
 8    allegation.”).
 9

10          Jaguar has carried this burden. For diversity purposes, a person is a “citizen” of
11    the state in which he or she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
12    1088, 1090 (9th Cir. 1983). “A person’s domicile is her permanent home, where she
13    resides with the intention to remain or to which she intends to return.” Kanter v. Warner-
14    Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). In support of its allegation that Plaintiff
15    is domiciled in California, Jaguar presents:
16

17       1. Plaintiff’s lease agreement, which lists an address in San Luis Obispo County,
18          (Dkt. 1-6 at 1);
19       2. Jaguar South Bay repair records, which list the same address and show that
20          Plaintiff had the vehicle repaired in Torrance, California several times, (Dkt. 1-7);
21       3. A Statement of Information for Plaintiff’s business, Greystone Relocation
22          Concierge LLC, from the California Secretary of State, which similarly lists his
23          address in California, (Dkt. 12-6).
24

25    Plaintiff argues that this evidence only addresses his residence, not his domicile or
26    “intention to remain” in California. See Warner-Lambert Co., 265 F.3d at 857. The
27    Court disagrees. Taken together, this evidence suggests more than residency—it shows
28    substantive and ongoing connections to California. In any event, “numerous courts treat

                                                     -4-
     Case 2:20-cv-04063-CJC-GJS Document 14 Filed 07/13/20 Page 5 of 5 Page ID #:194




 1    a person’s residence as prima facie evidence of the person’s domicile.” Mondragon v.
 2    Capital One Auto Fin., 736 F.3d 880, 886 (9th Cir. 2013) (citing Anderson v. Watts, 138
 3    U.S. 694, 706 (1891)). Plaintiff has not offered any domicile-related evidence of his
 4    own, does not claim to be a citizen of some other state, and has not responded to Jaguar’s
 5    opposition brief. Accordingly, based on the undisputed evidence in the record, the Court
 6    finds that Jaguar has carried its burden of establishing complete diversity.
 7

 8    IV. CONCLUSION
 9

10          For the foregoing reasons, Plaintiff’s motion to remand is DENIED.
11

12          DATED:       July 13, 2020
13                                                  __________________________________
                                                         __
                                                          ___________
                                                                    ____
                                                                       _______
                                                                             ___
14                                                         CORMAC J.
                                                                  J. CARNEY
                                                                     CARNE
                                                                         EY
15                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -5-
